             Case 1:20-mj-00790-DLP Document 2 Filed 09/11/20 Page 1 of 4 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________
                                                                                                                       6($/('
                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                                                                  )                 1:20-MJ-790
                                                                  )
                 LAZARIUS ROBERTSON                               )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  August 14, 2020              in the county of                Marion             in the
     Southern          District of            Indiana         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922(g)(1)                          Felon in Possession of a Firearm




         This criminal complaint is based on these facts:




         ✔ Continued on the attached sheet.
         u

                                                                                              s/ Celia A. Wright
                                                                                             Complainant’s signature

                                                                                      Celia A. Wright, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
      telephone                   UHOLDEOHHOHFWURQLFPHDQV

Date:      September 11, 2020
                                                                                                Judge’s signature

City and state:                      Indianapolis, Indiana                           Doris L. Pryor, Magistrate Judge
                                                                                              Printed name and title
   Case 1:20-mj-00790-DLP Document 2 Filed 09/11/20 Page 2 of 4 PageID #: 3




 AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT

             Your Affiant, Celia A. Wright, being duly sworn, does depose and state:

                         Affiant Background and Purpose of Affidavit

       1.   Your Affiant is a Special Agent (SA) with the federal Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), a component of the United States Department of Justice, and has

served in that capacity since 2015. Your Affiant is currently assigned to the Indianapolis Group I

Field Office – Crime Gun Intelligence Center (CGIC) and is charged with investigating violations

of federal firearms, explosives, and arson laws, as well as offenses enumerated in Titles 18 and 26

of the United States Code, for all of which your Affiant has received formal training at the Federal

Law Enforcement Training Center and the ATF National Academy. As a federal agent, your

Affiant is a “federal law enforcement officer” within the meaning of Federal Rule of Criminal

Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws.

       2.   I have testified in judicial proceedings and prosecutions for violations of firearms laws

and narcotics violations. I have also been involved in various types of surveillance and in the

interviews of defendants, witnesses, informants, and others who have knowledge of the use of

firearms in conjunction with other criminal activities, including violent crimes and the distribution

of controlled substances.

       3.   The information set forth in this Affidavit is based upon my participation in this

investigation, review of law enforcement reports, discussions with other law enforcement officers

involved in the investigation, and my experience and training. This Affidavit does not set forth

every fact your Affiant has learned during this investigation, but rather is provided solely for

establishing probable cause in support of the application for a Complaint in this matter. The
   Case 1:20-mj-00790-DLP Document 2 Filed 09/11/20 Page 3 of 4 PageID #: 4




information contained in the following paragraphs is either personally known to your Affiant or

was told to your Affiant by other law enforcement officers.

       4.   This Affidavit is submitted in support of a Criminal Complaint charging Lazarius

ROBERTSON (date of birth XX/XX/1998 and Social Security Number XXX-XX-0089) with

Possession of a Firearm By a Convicted Felon of Title 18, United States Code, Section 922(g)(1).

                               Facts Supporting Probable Cause

       5.   On August 14, 2020, Indianapolis Metropolitan Police Department (IMPD) Officer

McInerney conducted a traffic stop in the area of 1121 West 29th Street, Indianapolis, Indiana, on

a black Saturn. A Bureau of Motor Vehicles (BMV) check showed that the license plate on the

Saturn was expired and assigned not to the Saturn, but to a silver 1999 GMC.

       6.   Officer McInerney spoke with the driver and sole occupant of the Saturn, identified as

Lazarius ROBERTSON. ROBERTSON admitted to Officer McInerney that he (ROBERTSON)

knew the license plate did not match the vehicle.

       7.   Officer McInerney asked ROBERTSON if he had any narcotics or firearms inside the

Saturn. ROBERTSON said he had marijuana in his pants pocket. Officer McInerney then asked

ROBERTSON to step out of the Saturn. Officer McInerney located marijuana and pills inside

ROBERTSON’s pants pockets.

       8.   In a post-Miranda statement, ROBERTSON told Officer McInerney there was a

handgun under the driver’s seat. ROBERTSON said this firearm belonged to his cousin. IMPD

Gun Liaison Detective Angelika Matuszczyk collected and processed this firearm. The firearm

was identified as a .40 caliber Springfield (HS Produkts), model XD, bearing serial number

US441342 (“the Springfield”). Detective Matuszczyk recovered a latent print from the magazine

of the Springfield. This latent print was identified as ROBERTSON’s print.



                                                    2
     Case 1:20-mj-00790-DLP Document 2 Filed 09/11/20 Page 4 of 4 PageID #: 5




         9.   An interstate nexus expert with ATF reviewed the Springfield’s characteristics and

  determined that the Springfield was not manufactured in the state of Indiana. By virtue of its

  presence in the State of Indiana, therefore, it had to have been transported or shipped in interstate

  or foreign commerce.

         10. ROBERTSON has sustained the following conviction for a crime punishable by more

  than one (1) year of imprisonment: Possession of a Narcotic Drug (Level 6 Felony) out of Marion

  County (IN) on or about April 18, 2018 (Cause# 49G14-1711-F6-043802). At the time of his

  August 14, 2020, arrest, ROBERTSON knew he had been previously convicted of a crime

  punishable by more than one year of imprisonment.

                                        Conclusion and Request

        11. Your Affiant submits that, based on the facts set forth in this Affidavit, probable cause

  exists that on August 14, 2020, in the Southern District of Indiana, Lazarius ROBERTSON

  having been convicted of a crime punishable by imprisonment for a term exceeding one year, did

  knowingly possess a firearm, said firearm having been shipped and transported in interstate and

  foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1). Accordingly,

  your Affiant requests this Court issue a Criminal Complaint charging ROBERTSON with this

  crime, along with a warrant for his arrest.

                                                /s/ Celia A. Wright
                                                Celia A. Wright, Special Agent
                                                Bureau of Alcohol, Tobacco, Firearms and
                                                Explosives (ATF)

  Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
  telephone.


Date: 9/11/2020



                                                     3
